IN THE SUPREME COURT OF THE STATE OF DELAWARE


JAI ALBERT,                                      §
                                                 §
         Defendant Below,                        §
         Appellant,                              §       No. 192, 2016
                                                 §
         v.                                      §       Court Below: Superior Court
                                                 §       of the State of Delaware
STATE OF DELAWARE,                               §
                                                 §       Cr. ID No. 1503006100
         Plaintiff Below,                        §
         Appellee,                               §


                                   Submitted: October 25, 2016
                                   Decided:   October 25, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                           ORDER

         This 25th day of October 2016, it appears to the Court that the judgment of

the Superior Court should be affirmed on the basis of and for the reasons assigned

in its well-reasoned decision dated December 3, 2015.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice

1
    State v. Albert, 2015 WL 7823393 (Del. Super. Dec. 3, 2015).